DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image acquisition unit” in claim 1, and “image generation unit”, in claim 1,8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation " the same screen" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Qiu et al. Characterization of applied tensile stress using domain wall dynamic behavior of grain-oriented electrical steel Fasheng Qiu, Wenwei Ren, Gui Yun Tian, Bin Gao 
http://dx.doi.org/10.1016/j.jmmm.2017.01.076 Feb 2017 pages 252 to ?
Crown Copyright © 2017 Published by Elsevier B.V. This is an open access article under the CC BY license (http://creativecommons.org/licenses/by/4.0/). hereinafter referenced as Qiu.
Regarding Claim 1, Qiu discloses, a magnetic domain image processing apparatus that processes a magnetic domain image, the magnetic domain image processing apparatus comprising (Fig.3(a) A MOKE microscopy with the assistance of MOIF (dimensional:
20 mm x 15 mm) is employed for visualization of DWs and GB. Fig. 3(a) illustrates the experimental setup including magnetization configuration, pick-up coil, and applied loading of tensile stress. This is the magnetic domain image processing apparatus, page 252, section 2 Methodology, sub-section 2.2 Experiment Set-up).
an image acquisition unit configured to acquire a reference magnetic domain image and a positive magnetic domain image or acquire the reference magnetic domain image and a negative magnetic domain image (The images of domain textures are captured and recorded by a digital CCD camera, C8484-03G02 with sampling rate of 16.3 Hz. This is the image acquisition unit. page 252, section 2 Methodology, sub-section 2.2 Experiment Set-up). the reference magnetic domain image being a magnetic domain image that is obtained when a stimulus of a reference intensity that is an intensity serving as a reference is applied to a sample, (Fig. 6. The same as Fig. 5 with a tensile stress of 30.9 MPa.). Fig 6 (c) is the reference magnetic domain image obtained when a stimulus of reference intensity 30.9 MPa is applied. Fig.6 page 253). the positive magnetic domain image being a magnetic domain image that is obtained when the stimulus of an intensity higher than the reference intensity is applied to the sample (Fig. 7. The same as Fig. 5 with a tensile stress of 61.9 MPa.) Fig 7(c) is the positive magnetic domain image obtained when a stimulus of higher intensity viz 61.9 MPa is applied. Fig.7 page 254). and the negative magnetic domain image being a magnetic domain image that is obtained when the stimulus of an intensity lower than the reference intensity is applied to the sample (Fig. 5. The magnetic domain patterns in grain 1 from descending branch for zero stress on the sample 1 (a) At 177 A m ¹; (b) At 25 A m ¹; (c) At 0 A m ¹, where the size of the pictures is 10.47 mm x 8.52 mm.) Fig 5(c) is the negative magnetic domain image obtained when a stimulus of intensity lower than the reference intensity viz. 0MPa is applied. Fig.7 page 253). And an image generation unit configured to generate, based on the reference magnetic domain image and the positive magnetic domain image or based on the reference magnetic domain image and the negative magnetic domain image, 
a stress distribution image indicating a distribution of a stress region that is a region where stress is generated (To obtain GB distribution and DW behavior for different grains, the images of domain pattern and GB are obtained separately for each measured areas by moving MOIF. The grain profile, grain size and its distribution of the sample are plotted in the Fig. 4 through edge detection of images from the MOIF. The images from the MOIF are the images 5(c), 6(c) and 7(c) which are the negative, reference and positive magnetic domain image respectively. page 252.)
Regarding Claim 2, Qiu discloses, the stimulus is a magnetic field applied to the sample, and the reference intensity is set based on a magnetization curve that is acquired in advance by using the sample. (Fig. 17(a) shows the magnetization curves of the HGO electrical
steel S1. The reference intensity is set based on the magnetization curves in Fig. 17 (a). page 258, section 3 Result and discussion, sub-section 3.4 TMF for global stress characterization).
	Regarding Claim 3, Qiu discloses, the reference intensity is set based on a singular point of the magnetization curve. (Fig. 17(a) shows singular points at different levels of stress 0MPa, 30.9MPa and 61.9 MPa for sample S1. Fig. 17(a) page 258).
	Regarding Claim 4, Qiu discloses, wherein the stimulus is applied to the sample by application of a magnetic field, heating, or light emission.
              For similar reason as Claim 1 as the stimulus applied to the sample is a magnetic field.

	Regarding Claim 8, wherein the image generation unit is configured to evaluate, when the stress region is not extracted, a non-stress region where no stress is generated. (As the magnetic field reduces to zero (Remanent state), -180° magnetic domains appear at zero stress which is presented in Fig. 5(c). Fig.7, page 254).
	Regarding Claim 9, wherein the image generation unit is configured to calculate a change amount of an area of a magnetic domain or obtain a movement direction of a domain wall surrounding the magnetic domain in the non-stress region. (The magnetic domain structure of the MOIF without magnetic field in the space is shown in Fig. 1(a). It suggests that the
total area of light and dark domains is equal. This can be sketched in Fig. 1(b). page 252). Examiner notes the movement direction of a domain wall is shown in Fig. 1(a).
Regarding Claim 10, Qiu discloses, a magnetic domain image processing method for processing a magnetic domain image, the magnetic domain image processing method comprising: (Fig.3(a) The magnetic microstructures of domain patterns and GB were observed by a longitudinal MOKE microscopy assisted with MOIF. This is the magnetic domain image processing method. page 252, section 2 Methodology, sub-section 2.2 Experiment Set-up). an image acquisition step of acquiring a reference magnetic domain image and a positive magnetic domain image or acquiring the reference magnetic domain image and a negative magnetic domain image (The images of domain textures are captured and recorded by a digital CCD camera, C8484-03G02 with sampling rate of 16.3 Hz. This is the image acquisition unit. page 252, section 2 Methodology, sub-section 2.2 Experiment Set-up). the reference magnetic domain image being a magnetic domain image that is obtained when a stimulus of a reference intensity that is an intensity serving as a reference is applied to a sample. (Fig. 6. The same as Fig. 5 with a tensile stress of 30.9 MPa.). Fig 6 (c) is the reference magnetic domain image obtained when a stimulus of reference intensity 30.9 MPa is applied. Fig.6 page 253). the positive magnetic domain image being a magnetic domain image that is obtained when the stimulus of an intensity higher than the reference intensity is applied to the sample (Fig. 7. The same as Fig. 5 with a tensile stress of 61.9 MPa.) Fig 7(c) is the positive magnetic domain image obtained when a stimulus of higher intensity viz 61.9 MPa is applied. Fig.7 page 254). and the negative magnetic domain image being a magnetic domain image that is obtained when the stimulus of an intensity lower than the reference intensity is applied to the sample; and (Fig. 5. The magnetic domain patterns in grain 1 from descending branch for zero stress on the sample 1 (a) At 177 A m ¹; (b) At 25 A m ¹; (c) At 0 A m ¹, where the size of the pictures is 10.47 mm x 8.52 mm.) Fig 5(c) is the negative magnetic domain image obtained when a stimulus of intensity lower than the reference intensity viz. 0MPa is applied. Fig.7 page 253). an image generation step of generating, based on the reference magnetic domain image and the positive magnetic domain image or based on the reference magnetic domain image and the negative magnetic domain image, a stress distribution image indicating a distribution of a stress region that is a region where stress is generated. (To obtain GB distribution and DW behavior for different grains, the images of domain pattern and GB are obtained separately for each measured areas by moving MOIF. The grain profile, grain size and its distribution of the sample are plotted in the Fig. 4 through edge detection of images from the MOIF. The images from the MOIF are the images 5(c), 6(c) and 7(c) which are the negative, reference and positive magnetic domain image respectively. Page 252.)


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)        Zeng; Yousheng et al. (US 20150371374 A1)- Methods for differential image quality enhancement for a detection system including multiple electromagnetic radiation detectors which include obtaining an image from a chemical band electromagnetic radiation detector and an image from a reference band electromagnetic radiation detector. Each of the images includes a plurality of pixels, each pixel having an associated intensity value., ......... ...... Fig. 1. Abstract.

(b)        Araki; Ryoko et al. (US 11163974 B2)- In an image acquisition system, a distortion distribution is easily measured in a wide range. A standard image of magnetic domain of a sample serving as a standard is acquired by radiation of light using a standard external magnetic field which serves as a standard, a plurality of magnetic domain images are acquired in a state where an external magnetic field is applied while being changed, a plurality of subtraction images obtained by subtracting the standard image of magnetic domain from each of the plurality of magnetic domain images are acquired, a magnetization reversal area in which a magnetic domain is reversed is extracted from each of the plurality of subtraction images, and a composite image having a plurality of magnetization reversal areas is acquired by compositing the plurality of subtraction images each having the magnetization reversal area................... Fig. 1. Abstract.

(c)        KUBOTA; Masashi et al. (US 20160223413 A1)- The stress sensor includes: a magnetic material; a stress applied portion on the magnetic material; a magnet disposed so as to be adjacent to by a magnetic material; a magnetic sensor disposed via the magnetic material so as to be opposed to the stress applied portion, wherein the magnetic sensor detects a magnetic flux emitted from a magnetic domain generated in the magnetic material by a local stress applied to the stress applied portion...................... Fig. 1. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUMANA KHANDEKAR whose telephone number is (571)272-3329. The examiner can normally be reached M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUMANA KHANDEKAR/Examiner, Art Unit 2667                                                                                                                                                                                                        
/TOM Y LU/Primary Examiner, Art Unit 2667